                Case 2:21-mj-00241-NJK Document 21 Filed 07/26/21 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6
 7       UNITED STATES OF AMERICA,                            Case No.: 2:21-mj-00241-NJK
 8                            Plaintiff,                         Order Setting Hearing
 9       v.                                                          (Docket No. 20)
10       CHARLES WINSTON JAMES,
11                            Defendant.
12            Pending before the Court is Defendant’s motion to dismiss counsel. Docket No. 20.1
13            IT IS HEREBY ORDERED that the Court sets a hearing on this motion for August 3, 2021,
14 at 10:00 a.m., in Courtroom 3C.
15            IT IS FURTHER ORDERED that all counsel must be present in the courtroom.
16            IT IS FURTHER ORDERED that, no later than July 30, 2021, counsel shall file notice on
17 the record as to whether Defendant waives his right to personal appearance and consents to appear
18 via video link.
19            IT IS SO ORDERED.
20            DATED: July 26, 2021.
21
22                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27   1
          The motion was improperly filed as an “Affidavit of Truth.” The Court, however, liberally
28 construes the request as a motion to dismiss counsel based upon the text of the document.

                                                     1
